November 13, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                ROY MATA AND GILBERT E. GARCIA, Appellants

NO. 14-12-00400-CV                         V.

WELLS FARGO BANK, NA SUCCESSOR BY MERGER TO WELLS FARGO BANK
SOUTHWEST, NA F/K/A WACHOVIA MORTGAGE FSB F/K/A WORLD SAVINGS
                          BANK, Appellee
                 ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on April 12, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellants, Roy Mata and Gilbert E. Garcia, jointly and severably.
      We further order this decision certified below for observance.